Citation Nr: 0702810	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  03-31 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial evaluation for post-traumatic 
stress disorder (PTSD) in excess of 30 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the United States Air 
Force from July 1964 to April 1968.  He also was a member of 
the Air National Guard from November 1975 to October 1997.

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from an October 2002 rating 
decision of the Huntington, West Virginia Regional Office 
(RO) of the Department of Veterans Affairs (VA) that granted 
service connection for post-traumatic stress disorder (PTSD) 
and assigned a 30 percent evaluation for that disability.  

In December 2004, a hearing was held at the RO before the 
undersigned Veterans Law Judge who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107.  A transcript of that hearing has been associated 
with the claims file.  The Board subsequently remanded the 
case to the RO for additional development in April 2005.  The 
RO has now returned the case to the Board for appellate 
review.

The appellant has appealed the initial 30 percent evaluation 
assigned to the PTSD disability when service connection was 
granted.  The appellant is, in effect, asking for a higher 
rating effective from the date service connection was granted 
(October 1, 2001).  Consequently, the Board will consider the 
entire time period in question, from the original grant of 
service connection to the present.  See Fenderson v. West, 12 
Vet. App. 119 (1999).


FINDINGS OF FACT

1.  The appellant's PTSD has resulted in Global Assessment of 
Function scores of 35/40 in March 2002, 58 in September 2002, 
and 55 in April 2006.

2.  The appellant has not received any inpatient psychiatric 
treatment for his PTSD; he participated in outpatient 
individual therapy from approximately November 2001 to August 
2002, with no treatment thereafter.

3.  The appellant's PTSD disability has not resulted in 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; or impaired abstract 
thinking.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for the appellant's PTSD disability have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 
4.7, 4.10, 4.126, 4.130 (Diagnostic Code 9411) (2006); 
Fenderson v. West, 12 Vet. App. 119 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the appellant of evidence 
and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was 
notified of the information necessary to substantiate his 
increased rating claim by correspondence dated in April 2005, 
and October 2005.  These documents informed the appellant of 
VA's duty to assist and what kinds of evidence the RO would 
help obtain.  

In those letters, the RO informed the appellant about what 
was needed to establish entitlement to an increased rating 
for his PTSD disability.  Therefore, VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.

Even if the appellant was not provided with all of the 
required notice until after the RO had adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the pertinent law requires remand to the RO.  Nothing 
about the evidence or any response to any notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002 & Supp. 2005) or the implementing 
regulations found at 38 C.F.R. § 3.159 (2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, VA obtained the appellant's VA outpatient medical 
records.  Private medical records were obtained and added to 
the claims file.  The appellant was afforded VA medical 
examinations.  He was also afforded a Board hearing.  The 
appellant was informed about the kind of evidence that was 
required and the kinds of assistance that VA would provide 
and he was supplied with the text of 38 C.F.R. § 3.159.  The 
appellant did not provide any information to VA concerning 
available treatment records that he wanted the RO to obtain 
for him that were not obtained.  The appellant was given more 
than one year in which to submit evidence after the RO gave 
him notification of his rights under the pertinent statute 
and regulations.  Therefore, there is no duty to assist or 
notify that is unmet.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The RO advised the veteran 
of such information in a letter sent to him in August 2006.  
Furthermore, the entire period from the date of service 
connection until the present is under appellate review.  The 
appellant was also provided with notice as to the clinical 
findings needed for higher evaluations, as well as the 
assistance VA would provide.  Proceeding with this case in 
its current procedural posture would not therefore inure to 
the appellant's prejudice.  

The appellant was provided with notice as to the medical 
evidence needed for an increased evaluation, as well as the 
assistance VA would provide.  Therefore, there is no duty to 
assist that was unmet and the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The appellant testified at his December 2004 Board hearing at 
the RO that he was not currently receiving treatment for his 
PTSD disability.  He said that he had nightmares two to three 
times per week, that he had a panic attack once a week, that 
he got three to four hours sleep per night and that he did 
not have any friends.  The appellant further testified that 
he did not engage in any social activities and that he was 
going through a divorce that was a result of his PTSD.  He 
stated that he had seen a private psychiatrist for 
approximately six months after an incident at his job in 
which he engaged in an angry outburst.  He said that he liked 
to be by himself.  

The evidence of record includes a March 2002 letter from the 
appellant's private psychiatrist who stated that the 
appellant had been diagnosed with PTSD and an anxiety 
disorder.  The psychiatrist noted that the appellant's 
current stressors included a change of job, marital discord, 
physical loss of ability, severe anxiety and panic in crowds.  
The psychiatrist assigned a current GAF score of 35/40.  A 
note written earlier that month indicated that the 
appellant's mood was stable and that he was oriented times 
four.  His memory was normal, his affect appropriate and his 
thought content was relevant, appropriate and informative.  
The psychiatrist noted that the appellant's sleep was 
adequate.

The appellant underwent a VA psychiatric examination in 
September 2002; the examiner reviewed the appellant's claims 
file and medical records.  The appellant reported treatment 
with his private psychiatrist until August 2002.  He 
complained of impaired sleep, bad dreams sometimes, emotional 
numbing, hypervigilance, feelings of worthlessness and 
hopelessness and depression.  He denied a history of panic 
attacks.  The appellant said that he could not stand crowds 
and that he felt more comfortable in the woods by himself.  
He denied a history of inpatient treatment, assaultiveness or 
suicide attempts.  On mental status examination, the 
appellant was alert and oriented times four.  His memory was 
within normal limits.  His mood was depressed and his thought 
process was linear without any disturbances.  The appellant 
denied hallucinations.  The examiner noted that the appellant 
presented paranoid ideations and rated his cognition as 
intact.  The appellant demonstrated fair insight and 
judgment.  The examiner rendered a diagnosis of PTSD and 
assigned a GAF score of 58.

Review of the appellant VA treatment records reveals that he 
reported sleep problems in May 2004.  In October 2004, he 
said that he had "been a little depressed," but declined a 
referral to the mental health clinic.  In March 2005, it was 
noted that he had experienced an elevated blood pressure 
reading "on the job."  

The appellant underwent a VA psychological examination in 
April 2006; the examiner reviewed the claim's file and the 
appellant's medical records.  The appellant had not received 
any inpatient treatment and he was not receiving any 
treatment for a mental disorder.  The appellant reported that 
poor concentration was an intermittent problem and that he 
had difficulty failing asleep and staying asleep.  He also 
reported auditory flashbacks, intermittent irritability and 
avoidance of stimuli.  On examination, the appellant 
attention was intact and he was oriented times three.  His 
thought process was logical and coherent.  He exhibited no 
hallucinations or delusions.  The examiner noted the 
existence of moderate to severe sleep impairment, social 
distancing, mild inappropriate behavior, no panic attacks and 
good impulse control.  The appellant's memory was normal.  
The examiner rendered an Axis I diagnosis of PTSD, chronic, 
mild and assigned a current GAF score of 55.

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 4.3, 4.7.  In addition, 
the Board will consider the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a rating 
which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The appellant appealed the initial evaluation assigned for 
his PTSD disability addressed here.  The Court held, in 
Fenderson v. West, 12 Vet. App. 119 (1999), that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the 
then-current severity of the disorder.  Cf. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  In that decision, the 
Court also discussed the concept of "staging" ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the 
period(s) in question.  The issue before the Board is 
consequently taken to include whether there is any basis for 
a higher rating at any pertinent time, to include whether a 
higher rating currently is in order.

The criteria for rating PTSD provided at 38 C.F.R. § 4.130, 
Diagnostic Code 9411, indicate that total occupational and 
social impairment, due to such symptoms as gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name, will be rated as 100 percent disabling.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 30 percent evaluation will be assigned for PTSD with 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

Under 38 C.F.R. § 4.130, the nomenclature employed in this 
portion of the rating schedule is based upon the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, of the 
American Psychiatric Association (DSM-IV).  As indicated in 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), the GAF is a 
scale reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness and a 51-60 rating indicates moderate difficulty in 
social, occupational or school functioning.  The DSM-IV 
describes a GAF score of 51 to 60 as reflecting a moderate 
level of impairment, e.g., flattened affect, circumstantial 
speech, occasional panic attacks, or moderate difficulty in 
social, occupational or school functioning, e.g., having few 
friends or having conflicts with peers or co-workers.  See 
38 C.F.R. § 4.130.  See also, Cathell v. Brown, 8 Vet. App. 
539 (1996); and Richard v. Brown, 9 Vet. App. 266, 267 
(1996), wherein the Court stated that a "GAF of 50 is 
defined as ['][s]erious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).[']"  
Between September 2002 and April 2006, the appellant's GAF 
score basically ranged from 55 to 58.

The evidence of record does not establish that the appellant 
has demonstrated such symptoms as: circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; or impaired abstract 
thinking.  While the appellant had evidenced some 
disturbances of motivation and mood and some difficulty in 
establishing and maintaining effective work and social 
relationships, the evidence of record showed that the 
appellant had regularly appeared for medical treatment 
without any serious psychiatric complaints.  The evidence of 
record also does not demonstrate that the appellant exhibited 
any memory loss, loss of impulse control or diminished 
judgment.  The evidence of record did demonstrate that the 
appellant experienced such symptoms as a depressed mood and 
anxiety and that he did demonstrate reduced reliability and 
productivity due to some disturbances of motivation and mood 
and difficulty in establishing and maintaining effective work 
and social relationships.  Therefore an initial evaluation in 
excess of 30 percent would not be warranted under the current 
rating criteria.

The clinical evidence as measured against the applicable 
rating schedule does not support the appellant's assertions.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  The VA PTSD 
examination reports indicate GAF scores of not less than 55, 
which shows moderate symptoms and difficulty in social and 
occupational functioning due to the PTSD.  The clinical 
assessments of record are considered persuasive as to the 
appellant's degree of impairment due to his PTSD since they 
consider the overall industrial impairment due to that 
service-connected condition.

Notwithstanding the above discussion, a rating in excess of 
the assigned schedular evaluation for the appellant's PTSD 
disability may be granted when it is demonstrated that it 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).

There is no evidence that the appellant's service-connected 
PTSD disability addressed above has presented such an unusual 
or exceptional disability picture at any time as to require 
consideration of an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b).  The schedular rating 
criteria are designed to compensate for average impairments 
in earning capacity resulting from service-connected 
disability in civil occupations.  38 U.S.C.A. § 1155.  
"Generally, the degrees of disability specified [in the 
rating schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1.

There is also no evidence that the schedular evaluation in 
this case is inadequate.  As discussed above, there are 
higher ratings for psychiatric disabilities, but the required 
manifestations have not been shown in this case.  The Board 
further finds that no evidence has been presented suggesting 
an exceptional disability picture in this case.  The 
appellant has not required any hospitalization for the PTSD 
and he has not been in receipt of any mental health treatment 
since August 2002.  He has not demonstrated marked 
interference with employment due to the PTSD alone in that he 
apparently was employed as of March 2005.  

There is no objective evidence of any symptoms due to 
appellant's service-connected PTSD that are not contemplated 
by the rating criteria.  Consequently, the Board concludes 
that referral of this case for consideration of the 
assignment of extraschedular ratings is not warranted.  See 
Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 
9 Vet. App. 337, 338-339 (1996).  (When evaluating an rating 
claim, it is well established that the Board may affirm an 
RO's conclusion that a claim does not meet the criteria for 
submission for an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1), or may reach such a conclusion on its own.)

In summary, the preponderance of the evidence is against an 
initial evaluation in excess of 30 percent for the 
appellant's PTSD.  Because this is an appeal from the initial 
rating for the PTSD disability, the Board has considered 
whether a "staged" rating is appropriate.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  In this instance, the 
record does not show varying levels of disability and, 
therefore, does support not the assignment of a staged rating 
for the PTSD disability at any time.

Applying the pertinent rating criteria to the facts 
summarized above, the Board concludes that an initial rating 
in excess of 30 percent for disability due to PTSD is not 
warranted.  Because the preponderance of the evidence is 
against an allowance of an initial evaluation in excess of 30 
percent for the appellant's psychiatric disability under the 
schedular criteria, the benefit-of-the-doubt doctrine is 
inapplicable.  38 U.S.C.A. § 5107(b).  See Ortiz v. Principi, 
274 F.3d 1361 (2001).


	(CONTINUED ON NEXT PAGE)




ORDER

An initial evaluation in excess of 30 percent for the PTSD 
disability is denied



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


